Citation Nr: 0416627	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-28 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from June 1959 to June 1962.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO rating decision which, in 
pertinent part, denied service connection for right ear 
hearing loss and granted service connection for left ear 
hearing loss and assigned a non-compensable (0 percent) 
rating for the left ear hearing loss.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss began many years 
after his active duty and was not caused by any incident of 
service.

2.  The veteran has hearing level VII in the left ear; as 
right ear hearing loss is not service connected, he has 
hearing level I in that ear for rating purposes.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

2.  The veteran's left ear hearing loss is noncompensable in 
degree.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for right ear hearing loss

The veteran essentially contends that he has current 
disability from right ear hearing loss that is related to 
noise exposure during his active military service.


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran may also be granted service connection for 
sensorineural hearing loss, although not otherwise 
established as incurred in service, if such condition is 
manifested to a 10 percent degree within one year following 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service medical records show that on enlistment examination 
in June 1959 the veteran's right ear hearing was measured by 
the whispered and spoken voice tests as normal at 15/15.  He 
was seen for left ear hearing loss only in May 1962.  An 
audiometric examination in May 1962 showed pure tone 
thresholds for the right ear, in decibels, at 1000, 2000, 
3000, and 4000 Hertz as follows:  0, 5, 15, and 25.  On his 
discharge examination in June 1962 his right ear hearing loss 
was measured by the whispered voice and spoken voice tests as 
normal at 15/15, and on audiological evaluation, pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
were as follows:  0, 5, 25, and 30 in the right ear.  Thus, 
the veteran's service medical records do not show that he had 
right hearing loss disability during his active military 
service.

The veteran's DD Form 214 shows no military occupational 
specialty (MOS) number or title, but does show that the 
veteran's related civilian occupation and D.O.T. number as 
"instrument man (inst. and app.)"  

In his initial claim for service connection, the veteran 
reported he was an "aviation electronics training device 
tech".

The first medical evidence of right ear hearing loss was 
shown on a VA audiological evaluation in August 2000.  At 
that time the veteran reported hearing loss for many years 
that had been getting worse in the past five to six months.  

On VA examination in November 2002 the veteran reported he 
had trouble with hearing out of his left ear during his last 
year in service.  He reported that while in service he was 
working on the front line most of the time and that after 
service he also worked in some factories and was exposed to 
noise.  Audiometric test results in decibels for the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 70, 
65, and 80.  Speech recognition was 84 percent.

The veteran submitted another audiogram, dated in August 2003 
and conducted at his place of work, which showed pure tone 
thresholds for the right ear, in decibels, at 1000, 2000, 
3000, and 4000 Hertz as follows:  05, 70, 75, and 75.

Based on the VA audiological findings in August 2000 and 
November 2002 and the August 2003 audiogram, it is clear that 
the veteran has a current disability due to right ear hearing 
loss, under 38 C.F.R. § 3.385.  

However, the Board finds no competent medical evidence that 
the veteran's current right ear hearing loss disability is 
related to a disease or injury he incurred during his active 
military service.  The Board has considered the veteran's own 
assertions that he has right ear hearing loss related to 
service, however, the veteran is a layperson and as a 
layperson he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Based on the lack of clinical evidence that the veteran had 
right ear hearing loss in service, the lack of continuity of 
symptomatology after service, the remote onset of right ear 
hearing loss years after service, and the lack of competent 
medical evidence of a nexus between his current right ear 
hearing loss to any in-service disease or injury, the Board 
concludes that veteran is not entitled to service connection 
for right ear hearing loss.  As the preponderance of the 
evidence is against the claim for service connection for 
right ear hearing loss, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Compensable rating for left ear hearing loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The criteria for evaluating hearing impairment provide for 
the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests.  38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  A rating 
for hearing loss is determined by a mechanical application of 
the rating schedule to the numeric designations assigned 
based on audiometric test results.  Lendenmann v. Principi, 3 
Vet. App. 345(1992).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86, but the veteran's test results to not meet the 
criteria for such a rating, and thus his left ear hearing 
loss is to be rated by the usual method. 

The latest VA audiology examination in November 2002 rendered 
results (average decibel thresholds for the four frequencies, 
and speech discrimination scores) that convert to level VII 
hearing in the left ear, under Table VI of 38 C.F.R. § 4.85.  
Since service connection has not been established for the 
veteran's right ear hearing loss, his right ear hearing loss 
is assigned a Roman Numberal designation for hearing 
impairment of I.  38 C.F.R. § 4.85(f), subject to the 
provisions of 38 C.F.R. §§ 3.383(a)(3) (2002).  As these 
latter provisions only apply if the veteran is totally deaf 
in the non service connected ear, the veteran will be 
assigned a designation of I for his right ear hearing loss.  
Entering these hearing levels into Table VII of 38 C.F.R. § 
4.85 indicates the veteran's bilateral hearing loss is 0 
percent (noncompensable) under Diagnostic Code 6100.

The evidence shows the veteran may use hearing aids, but VA 
hearing tests are done without hearing aids and the rating is 
intended to make a proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.85(a).

In sum, test results show the veteran's left ear hearing loss 
is noncompensable under the rating schedule criteria.  

With regard to whether the veteran may be entitled to 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), the Board notes that it does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of the present 
case there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet.App. 337 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Such factors do not appear in this case, 
and it is not impractical to use the regular schedular rating 
standards in this case.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected left ear 
hearing loss; however, as noted above, in Lendenmann, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  Based on the application of the rating 
criteria to the audiometric evidence in this case, a 
disability rating higher than 0 percent for left ear hearing 
loss may not be granted.

The Board also notes that there are no identifiable periods 
of time, since the effective date of service connection, 
during which left ear hearing loss has been more than 0 
percent disabling, and thus higher "staged ratings" are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
weight of the credible evidence demonstrates the veteran's 
left ear hearing loss is properly rated noncompensable.  As 
the preponderance of the evidence is against the claim for a 
compensable rating, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).   

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claims decided herein.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
prior to the December 2002 rating action being promulgated, 
the RO, in May 2001, provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.  The 
Board finds that the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With regard to the duty to assist, the Board notes that 
medical treatment records identified by the veteran have been 
obtained by the RO and a VA examination has been provided.  
Moreover, the veteran indicated in February 2004 that he had 
no other evidence he wished to submit.  The Board therefore 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).


ORDER

Service connection for right ear hearing loss is denied.

A compensable rating for the service-connected left ear 
hearing loss is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



